21 So. 3d 277 (2009)
STATE ex rel. James E. VACHUSKA, Jr.
v.
STATE of Louisiana.
No. 2009-KH-0223.
Supreme Court of Louisiana.
October 30, 2009.
*278 Writ denied; relator's request for a cost estimate for the reproduction of his mental health records in the possession of the Bossier Parish Jail must be addressed to the records' custodian. R.S. 44:31; State ex rel. McKnight v. State, 98-2258 (La. App. 1st Cir.12/3/98), 742 So. 2d 894. Relator is not entitled to a cost estimate for the reproduction of the other documents he seeks.